 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   SALADIN RUSHDAN, aka Woods,                     Case No.: 3:21-cv-01000-DMS-BLM
     CDCR #B-38326
11
                                        Plaintiff,   ORDER:
12
                          vs.                        1) DENYING MOTION TO
13
                                                     PROCEED IN FORMA PAUPERIS
14                                                   AS BARRED BY 28 U.S.C. § 1915(g)
     L. ESHELMAN,                                    [ECF No. 2]
15
                                      Defendant.
16                                                   AND
17
                                                     (2) DISMISSING CIVIL ACTION
18                                                   WITHOUT PREJUDICE FOR
                                                     FAILURE TO PAY FILING FEE
19
                                                     REQUIRED BY 28 U.S.C. § 1914(a)
20
21         Plaintiff, Saladin Rushdan, currently incarcerated at the Richard J. Donovan
22   Correctional Facility (“RJD”) located in San Diego, California, has filed a civil action
23   pursuant to 42 U.S.C. § 1983. ECF No. 1. Plaintiff has also filed a motion to proceed in
24   forma pauperis (“IFP”) together with a prison certificate completed by an RJD accounting
25   official and a copy of his inmate trust account statement. ECF Nos. 2-3.
26   ///
27   ///
28   ///

                                                                           3:21-cv-01000-DMS-BLM
 1   I.    Motion to Proceed IFP
 2         A.     Standard of Review
 3         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
 4   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face
 5   an additional hurdle.” Id.
 6         In addition to requiring prisoners to “pay the full amount of a filing fee,” in “monthly
 7   installments” or “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), the Prison
 8   Litigation Reform Act (“PLRA”) amended section 1915 to preclude the privilege to
 9   proceed IFP in cases where the prisoner:
10         . . . has, on 3 or more prior occasions, while incarcerated or detained in any
           facility, brought an action or appeal in a court of the United States that was
11
           dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
12         upon which relief can be granted, unless the prisoner is under imminent
           danger of serious physical injury.
13
14   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
15   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005). “Pursuant to
16   § 1915(g), a prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews
17   v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the
18   PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may entirely be barred
19   from IFP status under the three strikes rule[.]”). The objective of the PLRA is to further
20   “the congressional goal of reducing frivolous prisoner litigation in federal court.” Tierney
21   v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
22         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
23   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
24   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
25   styles such dismissal as a denial of the prisoner’s application to file the action without
26   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
27   When courts “review a dismissal to determine whether it counts as a strike, the style of the
28   dismissal or the procedural posture is immaterial. Instead, the central question is whether

                                                                               3:21-cv-01000-DMS-BLM
 1   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
 2   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
 3   F.3d 607, 615 (4th Cir. 2013)). “When … presented with multiple claims within a single
 4   action,” however, courts may “assess a PLRA strike only when the case as a whole is
 5   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d. 1147, 1152
 6   (9th Cir. 2019) (citing Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
 7   Cir. 2016)).
 8         Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
 9   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
10   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
11   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
12   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
13         B.       Discussion
14         The Court has reviewed Plaintiff’s Complaint and finds it contains no “plausible
15   allegations” to suggest he “faced ‘imminent danger of serious physical injury’ at the time
16   of filing.”Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)).And while
17   Defendants typically carry the initial burden to produce evidence demonstrating a prisoner
18   is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in some instances, the district
19   court docket may be sufficient to show that a prior dismissal satisfies at least one on the
20   criteria under § 1915(g) and therefore counts as a strike.” Id. at 1120. That is the case here.
21         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
22   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
23   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
24   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
25   notice of proceedings in other courts, both within and without the federal judicial system,
26   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d
27   1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th
28   Cir. 2002)).

                                                                               3:21-cv-01000-DMS-BLM
 1         Based on a review of its own docket and other court proceedings available on
 2   PACER, the Court finds that Plaintiff Saladin Rushdan, identified as CDCR Inmate #B-
 3   38236, while incarcerated, has had at least three prior civil actions dismissed on the
 4   grounds that they were frivolous, malicious, or failed to state a claim upon which relief
 5   may be granted.
 6         They are:
 7         (1) Rushdan v. Terhune, et al., Civil Case No. 2:01-cv-00364-LKK-GGH
           (Order Dismissing Action for failure to state a claim upon which relief may
 8
           be granted (E.D. Cal. May 3, 2001) (ECF No. 6), Findings and
 9         Recommendation recommending dismissal for failure to state a claim upon
           which relief may be granted (E.D. Cal. July 12, 2001) (ECF No. 7), Order
10
           Adopting Findings and Recommendation and Dismissing Action) (E.D. Cal.
11         Sept. 14, 2001) (ECF No. 8)) (strike one);
12
           (2) Saladin Rushdan v. Ramirez-Palmer, et al., Civil Case No. 2:02-cv-
13
           00524-DFL-DAD (Findings and Recommendation recommending dismissal
14         for failure to state a claim upon which relief may be granted) (E.D. Cal. July
           14, 2002) (ECF No. 6), Order Adopting Findings and Recommendation and
15
           Dismissing Action (E.D. Cal. Aug. 2, 2002) (ECF No. 10)) (strike two);
16
           (3) Rushdan v. Gear, et al., Civil Case No. 1:16-cv-01017-LJO-BAM
17
           (Findings and Recommendation recommending dismissal for failure to state
18         a claim upon which relief may be granted (E.D. Cal. May 16, 2018) (ECF No.
           21, and Order Adopting Findings and Recommendation and Dismissing
19
           Action (ECF No. 23))(strike three).
20
21         Accordingly, because Plaintiff has, while incarcerated, accumulated at least three
22   “strikes” as defined by § 1915(g), and he fails to make a “plausible allegation” that he faced
23   imminent danger of serious physical injury at the time he filed his Complaint, he is not
24   entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055;
25   Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all
26   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
27   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
28   ///

                                                                              3:21-cv-01000-DMS-BLM
 1   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
 2   itself a matter of privilege and not right.”).
 3   II.   Conclusion and Orders
 4         For the reasons set forth above, the Court:
 5         (1) DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28 U.S.C.
 6   § 1915(g); (2) DISMISSES this civil action sua sponte without prejudice for failing to
 7   prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a); (3)
 8   CERTIFIES that an IFP appeal from this Order would be frivolous pursuant to 28 U.S.C.
 9   § 1915(a)(3); and (4) DIRECTS the Clerk of the Court to close the file.
10         IT IS SO ORDERED.
11   Dated: June 23, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                          3:21-cv-01000-DMS-BLM
